DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4,6-11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (KR 2001-0010568 A; provided with the IDS dated 01/18/2022; herein after KR-568; Machine English Translation).
KR-568 discloses a dry etching process for selectively etching insulation film (30), such as silicon oxide using a photoresist film (40) as a mask, wherein the etching process using an etching gas composition comprising: sulfur-containing fluorocarbon gas such as C4F8S, C3F6S or C3F6S2 for selectively etching silicon oxide film with respect to silicon nitride film (see at least the abstract; and 2nd paragraph at page 4 of the Machine translation) and the C4F8S (octafluorotetrahydrothiophene) is a saturated and cyclic sulfur-containing fluorocarbon compound shown below:

    PNG
    media_image1.png
    165
    248
    media_image1.png
    Greyscale
 octafluorotetrahydrothiophene (Molecular Formula	C4F8S); source PubChem (Google); and aforesaid sulfur-containing gas obviously reads on the claimed saturated and cyclic sulfur-containign compound that is represented by the general formula (1).
With regards to claims 6-7, KR-568 discloses that in addition to the sulfur-containing gas, oxygen-containing gas such as oxygen, CO or CO2 can be added (see the 6th paragraph at page 6); and inert gas, for example, the Ar, the He, the Xe etc. can be supplied (see the 7th paragraph at page 6).
With regards to claims 3 and 10, KR-568 appears to disclose both the silicon oxide and silicon nitride being enable to simultaneously etching with the etching composition with certain selectivity (see the paragraphs under the heading “Structure & Operation of the invention” at page 4).

Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (KR 2001-0010568 A; provided with the IDS dated 4/23/2021; herein after KR-568; Machine English Translation) as applied to claims 1 and 8 above, and further in view of Kim et al (US 2019/0148167).

KR-568 discloses above but fails to disclose the claimed content of the sulfur-containing compound in the composition.
However, in the same field of endeavor, Kim et al disclose above and also disclose that the organosulfur compound may be present in an amount of, e.g., about 1 vol % to about 90 vol % of the total volume of the etching gas mixture [0055]; and aforesaid overlaps the claimed range of 1 to 100 % vol and overlapping ranges are prima facie obvious, MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Kim et al’s teaching of typically known concentration of the sulfur-containing compound in the etching composition into KR-568’s teaching for effective etching as taught by Kim et al.	
Further, it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art in the absence of evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.

Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Gupta et al (US 2016/0307764) disclose an etching process of a stack structure typically uses a cyclic (cC.sub.4F.sub.8 (Octafluorocyclobutane)) gases [0005] and Figure 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713